Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J., at plea; Robert H. Straus, J., at sentence), rendered April 16, 2003, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly imposed a prison sentence pursuant to defendant’s plea agreement after defendant concededly violated that agreement by leaving a drug program without permission and thereby forfeited his opportunity for a more lenient disposition (see e.g. People v Felipe, 309 AD2d 514 [2003], lv denied 1 NY3d 571 [2003]). Defendant’s contention that the court unlawfully abdicated its sentencing discretion to the prosecutor is unpreserved (see People v Baez, 216 AD2d 121 [1995]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that it is unsupported by the record, which reveals that the court heard arguments from both sides and accepted the People’s argument that defendant, having unjustifiably absconded from the program, did not deserve a second chance. Concur—Buckley, EJ., Williams, Lerner, Gonzalez and Sweeny, JJ.